[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]* Reporter's Note:  For the original opinion, see2002-Ohio-4696.
                              JOURNAL ENTRY {¶ 1} This matter comes before the court upon appellee's application for reconsideration of this court's September 9, 2002 opinion and judgment entry, and appellant's memorandum in response.
 {¶ 2} Upon consideration the court finds that the application raises an issue that was not properly considered in the first instance. See Garfield Hts. City School Dist. v. State Bd. of Edn. (1992),85 Ohio App. 3d 117. Accordingly, the court finds that the application is well taken.
 {¶ 3} It is therefore ORDERED, ADJUDGED and DECREED that the opinion and judgment entered herein on September 9, 2002 be, and the same hereby are, set aside and vacated and the appeal is reinstated.
 {¶ 4} It is further ORDERED that the matter shall be submitted for review and final determination on the merits.